*180Upon motion by plaintiff for an order, pursuant to Rule 56.1, directing that the above-entitled action be submitted for determination by a motion for review of the administrative determination upon the agency record, defendant’s response thereto and cross-motion to suspend and stay, and plaintiff’s response thereto, and upon all papers and proceedings had therein, and upon due deliberation, it is hereby
ORDERED, that plaintiff’s motion be granted and defendant’s cross-motion be, in all respects, denied; and that this action shall be submitted for determination as prescribed by Rule 56.1; and it is further
Ordered, that plaintiff serve and file their motion and brief within twenty (20) days of service of this order; and it is further
Ordered, that defendant shall respond to said motion within thirty (30) days after service of plaintiff's motion and brief; and it is further
Ordered, that plaintiff may serve a reply within ten (10) days of defendant’s service of response.